Roberts, J.
The wife had separate property consisting in part of cattle and horses. The decree, of partition gives to her the increase, during the marriage, of the said cattle and horses as part of her separate estate. In this there was error as it has been determined by this court.
The other questions of the case are not of a character to re*271quire any discussion, being either matters of fact or rulings upon the evidence which may not arise upon another trial.
For this error the judgment is reversed and the cause remanded.
Reversed and remanded.